Citation Nr: 1719502	
Decision Date: 06/01/17    Archive Date: 06/14/17

DOCKET NO.  10-42 096	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for hepatitis C.

2.  Entitlement to an initial evaluation in excess of 30 percent for posttraumatic stress disorder (PTSD) prior to April 21, 2010, and in excess of 50 percent thereafter.

3.  Entitlement to an initial evaluation in excess of 30 percent for coronary artery disease (CAD), status post myocardial infarction.

4.  Entitlement to an initial (compensable) evaluation for residual scar of the sternum, status post coronary bypass grafting.

5.  Entitlement to an effective date earlier than December 11, 1997 for the grant of service connection for CAD.

6.  Entitlement to an effective date earlier than December 11, 1997 for the grant of service connection for residual scar of the sternum, status post coronary bypass grafting.

7.  Entitlement to an effective date earlier than October 7, 2002, for the grant of service connection for PTSD.
 
8.  Entitlement to a total rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Rebecca C. Wanee, Attorney at Law


ATTORNEY FOR THE BOARD

P. Olson, Counsel


INTRODUCTION

The Veteran had honorable service from November 1964 to November 1967. A subsequent period from November 1967 to October 1969 is not honorable for the purposes of obtaining VA compensation benefits.  He had service in Vietnam from June 1966 to June 1967.

This appeal initially came before the Department of Veterans Affairs (VA) Board of Veterans' Appeals (Board) from rating decisions of the VA Regional Office in St. Louis, Missouri.

In February 2017, the Veteran's attorney requested a 30-day extension to obtain further evidence.  Although no formal ruling on this extension request was made, 30 days has elapsed since the request was made, and additional evidence has been submitted and associated with the file.

The issues of entitlement to service connection for hepatitis C; entitlement to an initial evaluation in excess of 30 percent for posttraumatic stress disorder (PTSD) prior to April 21, 2010, and in excess of 50 percent thereafter; entitlement to an initial evaluation in excess of 30 percent for CAD; entitlement to an initial (compensable) evaluation for residual scar of the sternum; entitlement to an effective date earlier than December 11, 1997 for the grant of service connection for PTSD; and entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

In March 2017, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran, through his attorney, that a withdrawal of this appeal with respect to the issue of entitlement to an effective date earlier than December 11, 1997 for service connection of coronary artery disease and entitlement to an effective date earlier than December 11, 1997, for service connection of residual scar of the sternum, status post coronary bypass grafting secondary to coronary artery disease is requested.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the appellant, through his attorney, have been met with respect to the issue of entitlement to an effective date earlier than December 11, 1997 for service connection of coronary artery disease and entitlement to an effective date earlier than December 11, 1997, for service connection of residual scar of the sternum, status post coronary bypass grafting secondary to coronary artery disease.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2016).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2016).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  In the present case, the Veteran, through his attorney, has withdrawn this appeal with respect to the issue of entitlement to an effective date earlier than December 11, 1997 for service connection of coronary artery disease and entitlement to an effective date earlier than December 11, 1997, for service connection of residual scar of the sternum, status post coronary bypass grafting secondary to coronary artery disease; and, hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal with respect to the issues of entitlement to an effective date earlier than December 11, 1997 for service connection of coronary artery disease and entitlement to an effective date earlier than December 11, 1997, for service connection of residual scar of the sternum, status post coronary bypass grafting secondary to coronary artery disease; and the appeal as to these issues is dismissed.


ORDER

The appeal is dismissed with respect to the issues of entitlement to an effective date earlier than December 11, 1997 for service connection of coronary artery disease and entitlement to an effective date earlier than December 11, 1997, for service connection of residual scar of the sternum, status post coronary bypass grafting secondary to coronary artery disease.



REMAND

Service Connection for Hepatitis C

In March 2014, the Veteran underwent VA examination.  The examiner noted that the Veteran had been diagnosed with hepatitis C in 2003.  With respect to risk factors, the examiner noted, 

He was not a medic while in Vietnam.  He claims no suspicious immunizations while on active duty.  He had no blood transfusions while there and denies any intravenous drug use while there.  However, he has admitted to several doctors, while providing medical history, that he was using IV drugs afterwards on a rather regular basis.  To one doctor, he has admitted to us[i]ng drugs on "Hippie Hill" in "FRest" Park.  He has admitted to using the full spectrum of drugs before his MI in 1987.  He was hospitalized in B[a]rnes Jewish Hospital in 1970 with acute hepatit[i]s and stayed for 7 days.  Copies of that hospitalization will be very useful for his admission of drug abuse.  However, today, the veteran denied IV drug use and admitted to nonIV drug abuse.  He thinks he had a blood tr[a]nsfusion with his bypass surgery in 11/1987.  That will not figure in determining service connection for hepatits-C.  To support his claim for service connection, he mention only one occasion when he was exposed to dry blood.  He states that on 2/26/1967 a camp was over run and 95 people were killed.  The next day his company was engaged in tr[an]sferring the bodies to trucks.  He states that on for that day a soldier received medal of honour, which can be confirmed from the archives of such honours.  That was his company, which can also be confirmed.  However, to this provider, the history already mentioned and the co[]pies of the hospital admission for hepatitis is stronger evidence.

Ultimately, the examiner opined that the Veteran's hepatitis C was less likely as not (less than 50 percent probability) incurred in or caused by the claimed in-service injury, event or illness.  The examiner noted that the rationale for the opinion was provided in "medical history."

In March 2017, the Veteran submitted additional evidence from Barnes Hospital indicating that during his November 1987 bypass surgery, he underwent blood transfusion.  Consequently, the Board finds that the March 2014 VA examination is inadequate for purposes of determining service connection as the examiner did not have the information as to the 1987 blood transfusion.  The examiner also did not address the fact that the Veteran may have engaged in high risk sexual activity during service as demonstrated by November 1966 lab results of "gram negative dipl intra and extracellular," and December 1966 lab test results of "gram negative diplococcus seen intra and extracellular, many WBC's seen."

As such, the Board finds that a remand for another VA examination is required.

Higher Initial Rating for CAD and Scar

The Veteran has asserted that the symptoms associated with his service-connected coronary heart disease and associated bypass scar are more disabling than reflected by the currently assigned disability evaluations and have warranted higher ratings since the grants of service connection.  The record reflects that the Veteran's heart condition was last examined for VA compensation and pension purposes in September 2010.  The Court of Appeals for Veterans Claims has held that when the available evidence is too old to adequately evaluate the current state of the condition, VA must provide a new examination.  See Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); Olsen v. Principi, 3 Vet. App. 480, 482 (1992), citing Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992).  As such, the Veteran should be scheduled for a current cardiac examination to ascertain the status of the service-connected coronary artery disease and associated bypass grafting scar.


Earlier Effective Date for PTSD, Higher Initial Rating for PTSD, TDIU

By rating decision dated October 8, 2009, service connection for PTSD was granted; and a 10 percent evaluation was assigned effective October 7, 2002.  In a Notice of Disagreement received by VA in October 2010, the Veteran's attorney submitted a Notice of Disagreement with the assignment of October 7, 2002, as the effective date for service connection for PTSD and noted that the Veteran originally filed a claim for service connection for PTSD on December 11, 1997 and that based on department records associated with the claims file that were not considered previously, the issue should have been reconsidered.  The AOJ must issue a Statement of the Case, and the Veteran provided an opportunity to perfect his appeal as to this issue.  Therefore, the appropriate Board action is to remand the issue to the AOJ for the issuance of a Statement of the Case.  Manlincon v. West, 12 Vet. App. 238 (1999).

The Board finds that the issue of entitlement to an earlier effective date for the grant of service connection for PTSD and the issues of entitlement to a higher initial evaluation for PTSD and to a TDIU are inextricably intertwined.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final Board decision on one issue cannot be rendered until the other issue has been considered).  Therefore, a decision on the issues of an increased initial rating for PTSD and TDIU must be deferred until after the outcome of his claim for an earlier effective date for the grant of service connection for PTSD.

The Board also notes that in March 2017, the Veteran's attorney reported that the Social Security Administration (SSA) found that the Veteran was unemployable as of July 31, 2003, primarily due to his anxiety disorder.  VA is required to obtain evidence from SSA, including decisions by the administrative law judge, and give the evidence appropriate consideration and weight.  See Hayes v. Brown, 9 Vet. App. 67, 74 (1996).


Accordingly, the case is REMANDED for the following action:

1.  After ensuring that any actions needed to comply with the VCAA, the Veteran and his attorney should be provided a Statement of the Case as to the issue of entitlement an effective date earlier than October 7, 2002, for the grant of service connection for PTSD.  The Veteran should be informed that he must file a timely and adequate substantive appeal in order to perfect an appeal of this issue to the Board.  See 38 C.F.R. §§ 20.200, 20.202, and 20.302(b).  If a timely substantive appeal is not filed, the claim should not be certified to the Board.  If so, subject to current appellate procedures, the case should be returned to the Board for further appellate consideration, if appropriate.

2.  The Veteran should be requested to indicate if he has received any VA or non-VA medical treatment for hepatitis C, PTSD, CAD, and residual sternum scar that is not evidenced by the current record.  If so, the Veteran should be provided with the necessary authorizations for the release of any treatment records not currently on file.  These records, including any VA treatment records for hepatitis C, psychiatric, and cardiac treatment as well as treatment for residual sternum scar since May 2015, should then be obtained and associated with the claims folder.  The Veteran should be advised that he may also submit any evidence or further argument relative to the claim at issue.  An attempt should be made to obtain all records and decisions made by the Social Security Administration.  All attempts to obtain records should be documented in the claims folder.

3.  The Veteran should be afforded the appropriate VA examination by an appropriate examiner with the required expertise to render a decision as to the etiology of the Veteran's hepatitis C.  The examiner is to be provided access Virtual VA and VBMS and must specify in the report that these records have been reviewed.  All pertinent symptomatology and findings should be reported in detail.  Any indicated diagnostic tests and studies should be accomplished.  

The examiner should discuss all of the Veteran's in-service and post-service risk factors for hepatitis C and provide a thorough opinion as to whether the Veteran's hepatitis C was caused by an event in the Veteran's active service such as high risk sexual behavior or exposure to dry blood on one occasion or from post-service blood transfusion during treatment for service-connected CAD in November 1987 or IV drug use.

It would be helpful if the examiner would use the following language, as may be appropriate:  "more likely than not" (meaning likelihood greater than 50%), "at least as likely as not" (meaning likelihood of at least 50%), or "less likely than not" or "unlikely" (meaning that there is a less than 50% likelihood).  The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.  The examiner should provide a complete rationale for any opinion provided.

4.  The Veteran should be afforded a VA PTSD examination.  The examiner is to be provided access Virtual VA and VBMS and must specify in the report that these records have been reviewed.  In accordance with the latest worksheets for rating psychiatric disorders, including PTSD, the examiner is to provide a detailed review of the Veteran's pertinent medical history, current complaints, and the nature and extent of his disability.  A complete rationale for any opinions expressed must be provided.

5.  The Veteran should be afforded a VA cardiac examination.  The examiner is to be provided access Virtual VA and VBMS and must specify in the report that these records have been reviewed.  In accordance with the latest worksheets for rating cardiac disorders, the examiner is to provide a detailed review of the Veteran's pertinent medical history, current complaints, and the nature and extent of his disability.  A complete rationale for any opinions expressed must be provided.

6.  The Veteran should be afforded a VA skin/scars examination.  The examiner is to be provided access Virtual VA and VBMS and must specify in the report that these records have been reviewed.  In accordance with the latest worksheets for rating scar disorders, examiner is to provide a detailed review of the Veteran's pertinent medical history, current complaints, and the nature and extent of his disability.  A complete rationale for any opinions expressed must be provided.

7.  The Veteran is hereby notified that it is his responsibility to report for the examinations and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  In the event that the Veteran does not report for the aforementioned examinations, documentation should be obtained which shows that notice scheduling the examinations was sent to the last known address.  It should also be indicated whether any notice that was sent was returned as undeliverable.

8.  The case should be reviewed on the basis of the additional evidence.  If the benefit sought is not granted in full, the Veteran and his attorney should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


